               Case 1:19-mc-00086-SKO Document 6 Filed 10/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    HAWTHORN SUITES FRANCHISING,                         Case No. 1:19-mc-00086-SKO
      INC.,
12                                                         ORDER REQUIRING PLAINTIFF TO
                     Plaintiff,                            PROVIDE CORRECTED REQUEST FOR
13                                                         ABSTRACT OF JUDGMENT OR PROVIDE
             v.                                            SUPPLEMENTAL BRIEFING
14
      PRADIP PATEL,                                        (Doc. 5)
15
                     Defendant.                            SEVEN DAY DEADLINE
16

17

18          On September 30, 2020, Plaintiff filed a request for an abstract of judgment. (Doc. 5.)

19   The most recent copy of the judgment attached therein, entitled consent judgment and dated

20   September 30, 2015, issued by the Clerk of the United States District Court for the District of

21   New Jersey, specifies that judgment be entered against Defendant Pradip Patel in the amount of

22   $272,697.81, plus attorney’s fees and costs, minus that which was already paid pursuant to a

23   settlement agreement, for a total amount due of $272,697.81. (Doc. 5 at 4.) The document was

24   certified by the clerk of that court as a true and correct copy. (Id. at 2.) Plaintiff also provided a

25   clerk’s certification of a judgment to be registered in another district dated August 29, 2016,

26   certifying the attached copy of the judgment was entered on September 30, 2015, that no motion

27   or appeal has been filed or is pending. (Id. at 5.)

28          The request for abstract of judgment as filled out by counsel for Plaintiff proffers that the


                                                       1
                   Case 1:19-mc-00086-SKO Document 6 Filed 10/05/20 Page 2 of 2


 1   judgment was entered on December 9, 2019, and the “[t]otal amount of judgment as entered or

 2   last renewed” is $283,198.33. (Id. at 1.) This amount is not referenced in any of the certified

 3   copies of the judgment entered or renewed. It is the general procedure of the Clerk of the Court

 4   to only enter an abstract of judgment that reflects the same monetary judgment as on the

 5   judgment as entered or last renewed. The certified judgment attached only demonstrates a

 6   judgment entered in the total amount of $272,697.81. (Id. at 4.)

 7            Further, it does not appear that the December 9, 2019 date, entered by counsel as the date

 8   that judgment was entered, is the proper date for this section of the form. Additionally, although

 9   this action for enforcement was filed in the Fresno division of the United States District Court for

10   the Eastern District of California, counsel entered the address for the Sacramento division.

11            Accordingly, IT IS HEREBY ORDERED that within seven (7) days of entry of this

12   order:

13            1.      Plaintiff shall either file a corrected request for an abstract of judgment that

14                    reflects the same monetary judgment as entered or last renewed on the certified

15                    judgment, as well as the correct date of judgment and address of this Court, if the

16                    Fresno division is the correct venue for this request; or

17            2.      If Plaintiff’s position is that the increased amount of monetary judgment and date

18                    of judgment as entered is appropriate, supplemental authority or documentation

19                    demonstrating the increased amount of monetary judgment must be provided by

20                    Plaintiff, so it may be properly entered by this Court. Plaintiff must also provide

21                    a corrected abstract of judgment that reflects the correct address of this Court, if

22                    the Fresno division is the correct venue for this request.

23
     IT IS SO ORDERED.
24

25   Dated:        October 5, 2020                                  /s/   Sheila K. Oberto            .
                                                            UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                        2
